Mr. Justice Thomson delivered the opinion of the court. 3. Brokers, § 101*—what does not affect right of recovery for fraud by in sale of stock. In an action for fraud and deceit in the sale by defendants as brokers to plaintiff of stock in a certain company, held that any arrangement made by plaintiff with the company looking towards a return of his money could have no effect upon his right to recover in such action except in so far as it might affect his measure of damages. 4. Brokers—when instruction on fraud by is correct. An instruction, in an action against brokers for fraud and deceit, that if the jury believed from the evidence that the defendants made the representations and statements alleged and that the same were false or fraudulent and were made with intent as alleged and that plaintiff relying thereon was thereby induced to part with his money, they should find for the plaintiff, held not erroneous because not requiring the jury to find from the evidence that the alleged false representations were of such character or made under such circumstances as to justify a reasonably prudent person in believing them to be true and directing his conduct accordingly, where the evidence showed defendants said and did much to throw plaintiff off his guard. 5. Damages, § 102*—when punitive awarded. It is within the province of the jury to award punitive damages in an action for fraud and deceit. 6. Damages, § 244*—when giving of instruction as to punitive harmless error. The giving of an instruction as to punitive damages, in an action for fraud and deceit, where there was no evidence of such damages and the same were not included in the jury’s verdict, held not prejudicial error. 7. Brokers—when instruction on measure of damages in action for fraud correct. An instruction, in an action against brokers for fraud and deceit, that if the jury found for the plaintiff they might give in estimating damages the amount of the money paid by plaintiff according to the terms of the contract, with interest to date, and such sum as would indemnify plaintiff for all damage directly sustained by him by reason of defendant’s misconduct, including exemplary damages, held proper under the facts. 8. Apreai and error, § 244*—when instruction not reversibly erroneous. The omission from an instruction as to damages, in an action for fraud and deceit, of a limitation of the recovery to such damages as were shown by the evidence, or to such interest as should be shown by the evidence, held not reversibly erroneous, where the evidence fully warranted the award made. •